[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 25, 2006
                              No. 06-12039                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 97-00462-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GUILLERMO QUINONES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (September 25, 2006)

Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     In 1998 Guillermo Quinones was convicted of conspiracy to possess with
intent to distribute cocaine, in violation of 21 U.S.C. § 846. His motion for new

trial was denied, and he was sentenced to 240 months imprisonment. In 2001

Quinones, represented by counsel, filed a 28 U.S.C. § 2255 motion seeking to

vacate his sentence. The motion was denied and we affirmed that denial. Earlier

this year Quinones, proceeding pro se, filed a Fed.R.Civ.P. 60(b) motion seeking a

new trial of the same criminal charges for which he is serving the sentence.

      In his Rule 60(b) motion Quinones asserted the claim that his counsel was

being investigated at the time of the trial for receiving the proceeds of drug sales,

which meant that he had a conflict of interest, and that conflict adversely affected

counsel’s performance. Because the government withheld the information about

his counsel’s conflict of interest, Quinones argues that the district court had abused

its discretion by denying his motion for a new trial and he is entitled to that relief

now. The district court denied Quinones motion, and he has appealed.

      We review the denial of a Rule 60(b) motion only for an abuse of discretion,

see Davis v. Florida Power & Light Co., 205 F.3d 1301, 1304 n.4 (11th Cir. 2000),

and we address jurisdictional questions de novo, Evans v. Walter Industries, Inc.,

449 F.3d 1159, 1162 (11th Cir. 2006). The Federal Rules of Civil Procedure

“govern the procedure in the United States district courts in all suits of a civil

nature . . . .” Fed.R.Civ.P. 1. Rule 60(b) does not provide for relief from judgment



                                            2
in a criminal case. United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998);

United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003). It can in some

limited circumstances provide relief from an earlier denial of a § 2255 petition. See

Gonzalez v. Crosby, 125 S.Ct. 2641, 2648–50 (2005).

      In other circumstances, a Rule 60(b) motion is treated as a second or

successive habeas corpus petition, and is therefore subject to the procedural

requirements of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. No. 104-32, 110 Stat. 1214 (1996). See Felker v. Turpin, 101

F.3d 657, 661 (11th Cir.1996) ( 28 U.S.C. § 2254 context). If a Rule 60(b) motion

puts forward a new claim for relief or a reason for granting a claim denied in the

earlier petition, it is “in substance a successive habeas petition and should be

treated accordingly.” Gonzalez, 125 S.Ct. at 2647. Before a prisoner may file a

second or successive § 2255 motion, we must authorize it by granting certification.

See 28 U.S.C. § 2255. Without that authorization, the district court has no

jurisdiction to consider a successive § 2255 motion. See 28 U.S.C. §

2244(b)(3)(A).

      Because Quinones’ Rule 60(b) motion puts forward a new claim for relief or

a reason for granting a previously denied claim, it is subject to the restrictions on

second and successive motions for § 2255 relief. We have not certified the motion



                                           3
as one that may be brought, and could not do so because it does not fit within the

strictures of § 2255 ¶ 8. Accordingly, the district court lacked jurisdiction to grant

the motion. It was properly denied.

      AFFIRMED.




                                           4